Citation Nr: 1543035	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  12-26 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968. 

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  


FINDING OF FACT

The Veteran's current hearing loss and tinnitus began during his combat service in Vietnam.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year of service, under 38 C.F.R. §§ 3.303(b), there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in a September 2012 statement and his September 2014 testimony before the Board, the Veteran asserts that he was exposed to extremely loud noise while serving in Vietnam as a rifle platoon gunner, and that during this time he first began experiencing hearing loss and tinnitus, which continued after service to the present and worsened as he grew older.  He asserts that he did not begin seeking medical treatment until 2009, and did so because his wife had grown tired of his hearing problems and urged him to seek help.

As reflected in an April 2010 VA audiology examination report, the Veteran has a current hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  Also, the Veteran was awarded the Purple Heart, reflecting that he served in combat.  The Board finds his assertions of exposure to very loud noise, and resulting hearing problems, while serving in combat to be consistent with the circumstances, conditions, and hardships of such service, and thus presumes their credibility.  

On April 2010 VA audiology examination, the Veteran reported that his hearing loss and tinnitus had been present "forever," but that he and had first been tested the prior September by an outside provider and was told that he needed a hearing aid.  He reported working post-service in construction, as a mechanic, and as a truck driver.  After examining the Veteran and reviewing the record, the VA examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were the result of military noise exposure.  The examiner based this opinion on the fact that that there had been no complaints of hearing loss or tinnitus while in service, that there was occupational noise exposure post-service, and that the first evidence of hearing loss was in September of 2009.

A June 2014 addendum opinion provided by a VA physician indicates that the physician reviewed the record, and that it was the physician's opinion that it was less likely than not that the Veteran's hearing loss and tinnitus were secondary to in-service noise exposure.  The bases of the physician's opinion were findings that the Veteran did not have hearing loss or tinnitus at separation from service, and that remote noise exposure did not cause delayed onset tinnitus or hearing loss.

However, the Board finds the April 2010 and June 2014 reports to be of significantly diminished probative value.  While the April 2010 VA examiner noted that the Veteran had no complaints of hearing loss or tinnitus in service, again, the Veteran reported that he had such problems in service, even though they had not been documented; again, such hearing problems are consistent with the circumstances, conditions, and hardships of the Veteran's combat service, and his assertion is thus presumed credible.  Also, while the Veteran did not seek treatment until September 2009, he has asserted that he had his hearing loss and tinnitus problems in service and after service, but did not seek medical treatment until his problems had worsened, at the urging of his wife.  In a statement received in September 2012, the Veteran's brother corroborated the Veteran's assertions of having hearing loss immediately after service that had worsened over time; the Veteran and his brother are competent to report matters within their own personal knowledge, such as noticing hearing problems in the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Also, the June 2014 VA physician did not explain the bases of his opinion.  The physician made a blanket statement in support of his opinion that remote noise exposure did not cause delayed onset tinnitus or hearing loss, but did not support this statement or otherwise explain it in the context of the Veteran's case.  In this regard, pertinent VA guidance reflects that, for service connection purposes, tinnitus should be considered as capable of being triggered months or years after an underlying cause occurs in certain circumstances, and that delayed-onset tinnitus must be considered.  See VBA Training Letter 10-02 (March 2010).  Also, the VA physician did not explain his determination that the Veteran did not have hearing loss or tinnitus at separation from service.  Service treatment records reflect that, at the time of his examination for separation from service in February 1968, no audiological testing was performed, and that, rather, the Veteran was given a "whispered voice" test; VA generally does not consider whispered voice tests as reliable evidence that hearing loss did or did not occur, as they have been determined to be notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  Id.  

The Board notes the Veteran's post-service occupational noise exposure, and that he did not report to a medical provider or seek treatment for hearing loss until decades after service.  However, there is no evidence such as an audiogram or medical assessment that the Veteran's hearing was normal prior to September 2009, or statements denying the existence of hearing loss or tinnitus from the Veteran, directly contradicting his and his brother's assertion that he incurred hearing loss and tinnitus during his combat service and that these conditions continued after service until the present.  

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that his current hearing loss and tinnitus began during his combat service in Vietnam.  Accordingly, service connection for bilateral hearing loss and tinnitus must be granted.  As the Board is granting in full the benefit sought on appeal, any error with respect to the duties to notify or assist was harmless. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


